Citation Nr: 0215329	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1975.  He also had eight months and eleven days of 
active service prior to the above period.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 1991 the RO denied the appellant's claim to 
reopen service connection for PTSD.  The RO notified 
appellant of that decision by letter dated January 22, 1992.  
The appellant filed a notice of disagreement in December 
1992.  The RO confirmed and continued the denial in March 
1993 and issued a statement of the case later that month.  In 
April 1993 the appellant requested a 60 day extension of time 
in which to submit his appeal.  The RO granted that request 
by letter dated in May 1993.  The appellant did not submit a 
substantive appeal.  

In August 2000 the RO adjudicated the current claim of 
entitlement to service connection for PTSD without 
determining whether the appellant had submitted new and 
material evidence to reopen the claim.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom.; Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).  

While the RO considered the claim on a de novo basis, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new-and-material-evidence 
analysis in claims involving prior final decisions.  Id.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA, and 
is going to undertake additional development on the service 
connection claim, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,090, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the issue of 
entitlement to service connection for PTSD.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  In December 1991 the RO denied the appellant's claim to 
reopen service connection for PTSD; he did not perfect his 
appeal.

2.  Evidence submitted since the December 1991 decision bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1991 decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for PTSD is new and material, and the appellant's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1981, the RO denied the appellant's original 
claim for service connection for PTSD.  The RO determined 
that, although the appellant was seen for complaints of 
nervousness in December 1968, there was no inservice 
diagnosis of a psychiatric disorder.  The post-service 
evidence included VA outpatient records dated from 1975 to 
1981.  The appellant underwent VA psychological testing in 
April 1981.  The clinical psychologist concluded that the 
test results were consistent with paranoid schizophrenia with 
anxious and depressive affect.  The evidence also included an 
October 1981 VA examination report.  Based on the history and 
a mental status examination, the VA physician diagnosed the 
appellant with antisocial personality disorder.  The RO 
determined that the correct diagnosis was antisocial 
personality disorder, which was not considered a disability 
under the law.  The RO notified appellant of that decision by 
letter dated November 20, 1981; he did not appeal.  

In January 1984 the Board denied the appellant's claim of 
entitlement to service connection for PTSD.  At that time the 
evidence included service medical records, service personnel 
records, additional VA medical evidence and statements in 
support of the claim.  

A medical certificate dated in May 1981 shows that a VA staff 
psychiatrist concluded that the appellant had severe paranoid 
schizophrenia.  The Board concluded that, although the 
appellant complained of insomnia and nervousness at the time 
of his discharge examination, there was no objective medical 
evidence of any identifiable chronic psychopathology during 
active service or within one year of separation.  The Board 
found that the post-service medical evidence did not include 
a diagnosis of PTSD.  

In January 1991 the RO denied the appellant's claim to reopen 
service connection for PTSD.  The evidence added to the 
record included two VA hospitalization reports dated between 
July 1990 and September 1990.  The diagnosis during the first 
hospitalization was PTSD with adjustment reaction.  The 
diagnosis during the second hospitalization included PTSD 
with mixed emotional features and decompensation secondary to 
recent stressors.  The RO concluded that the additional 
evidence showed that the stressors involved family and 
financial difficulties.  The RO concluded that this evidence 
did not constitute new and material evidence to reopen the 
claim.  The RO notified appellant of that decision by letter 
dated January 28, 1991, he did not appeal.  

In December 1991 the RO denied the appellant's claim to 
reopen service connection for PTSD.  The evidence added to 
the record included copies of private medical records dated 
from 1988 to 1991, and VA outpatient treatment records dated 
from 1990 to 1991.  The RO determined that the private 
medical records showed that the appellant's anxiety was due 
to job and marital pressures.  The RO determined that the VA 
outpatient treatment records only contained a diagnosis of 
PTSD symptoms and adjustment reaction with depressed mood.  
The RO concluded that, although the evidence submitted was 
new, it was not material to reopen the claim.  

The RO notified appellant of that decision by letter dated 
January 22, 1992.  The appellant filed a notice of 
disagreement in December 1992.  



Subsequently, the RO obtained the appellant's service 
personnel records and afforded the appellant a VA examination 
in February 1993.  The VA physician reported the appellant's 
history and conducted a mental status examination.  The 
physician concluded that the appellant did not meet the 
diagnosis of PTSD.  The final diagnosis was mixed personality 
disorder.  

The RO confirmed and continued the denial in March 1993 and 
issued a statement of the case later that month.  In April 
1993 the appellant requested a 60 day extension of time in 
which to submit his appeal.  The RO granted that request by 
letter dated in May 1993.  The appellant did not submit a 
substantive appeal.  

The appellant filed a claim to reopen service connection in 
December 1994.  

The evidence added to the record included VA outpatient 
treatment records dated in 1982 and from 1993 to 1994.  

By letter dated in February 1995 the RO requested the 
appellant to provide a written statement detailing his 
inservice military assignments and the stressful events he 
encountered during active service.  The RO also requested 
employment information and evidence regarding prior medical 
treatment.  The RO notified him that any benefits due would 
not be payable earlier than receipt of such evidence if not 
received within one year of that notification letter.  He did 
not respond.  

The appellant filed his application to reopen service 
connection for PTSD in January 2000.  

The evidence added to the record includes private medical 
treatment records which are dated from 1992 to 1999.  These 
records include examination and treatment for disabilities 
not at issue on appeal.  They also include a diagnosis of 
personality disorder.  




The evidence includes VA outpatient treatment records that 
are dated from October 1999 to December 2000, and a VA 
hospitalization report which shows the appellant was 
hospitalized from June 2000 to July 2000.  

The outpatient treatment records show multiple diagnoses of 
PTSD, bipolar affective disorder, schizophrenia, personality 
disorder, major depressive affective disorder, neurotic 
depression and anxiety.  The hospitalization report shows 
that the admission and final diagnoses included PTSD, bipolar 
disorder and marijuana abuse.  

The evidence includes a statement from a counseling therapist 
at the Vet Center, which is dated in May 2000.  The counselor 
indicated that the appellant had had readjustment problems 
since leaving the military.  The counselor also stated that 
the appellant had been receiving treatment for PTSD for many 
years.  

The appellant underwent a VA PTSD examination in August 2000.  
The examiner noted the appellant's prior medical history, 
which included diagnosis and treatment for PTSD.  The 
appellant reported having been exposed to many life 
threatening situations during two tours of combat in Vietnam.  
The examiner performed a mental status examination.  The 
diagnosis was chronic PTSD and a history of bipolar disorder.  
The examiner stated that the appellant's primary stressor was 
his ongoing PTSD symptoms.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2001).  




A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  

The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b) (2001).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2001).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).





A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  



The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis

The appellant did not perfect his appeal of the December 1991 
rating decision, wherein the RO denied reopening his claim 
for service connection for PTSD.  The RO notified appellant 
of that decision by letter dated January 22, 1992.

Although the appellant filed a notice of disagreement within 
one year of the date of the January 22, 1992 letter, he did 
not file a substantive appeal after issuance of the statement 
of the case in March 1993.  Consequently, that decision is 
final based on the evidence of record at that time.  
38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  


As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the December 1991 
rating decision includes VA and private medical evidence.  

The VA outpatient treatment records dated from October 1999 
to December 2000 include diagnoses of PTSD.  The June 2000 
hospitalization report shows that the admission and final 
diagnosis included PTSD.  The VA PTSD examination in August 
2000 included diagnosis and treatment for PTSD.  The examiner 
stated that the appellant's primary stressor was his ongoing 
PTSD symptoms.  

At the time of the prior denial in December 1991, the RO 
denied the appellant's claim to reopen service connection 
because the additional private medical records showed that 
the appellant's anxiety was due to job and marital pressures.  
The RO also determined that the VA outpatient treatment 
records only contained a diagnosis of PTSD symptoms and 
adjustment reaction with depressed mood.  Additionally, the 
RO accepted the findings of the examiner who performed the VA 
examination in February 1993.  The VA physician concluded 
that the appellant did not meet the criteria for a diagnosis 
of PTSD and the final diagnosis was mixed personality 
disorder.  

The evidence submitted since that determination shows that 
the appellant has a current diagnosis of PTSD.  This evidence 
is new as it was not of record at the time of the December 
1991 rating decision.  Since the credibility of the evidence 
is presumed in determining whether new and material evidence 
has been submitted, this evidence is also relevant and 
probative of the issue as to whether the veteran currently 
has PTSD for which service connection is available.  Justice, 
3 Vet. App. at 513.


This evidence bears directly and substantially upon whether 
the veteran has a current disability and whether it began 
during service or is otherwise related to an incident or 
event of active service.  As such, this evidence is also 
material to the specific matter under consideration.  
Therefore, this evidence is new and material.  38 C.F.R. 
§ 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the December 1991 rating decision is new and 
it bears directly and substantially upon the issue at hand, 
and in connection with the evidence previously of record, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The Board concludes that the evidence received since the 
December 1991 decision wherein the RO denied reopening the 
claim for service connection for PTSD is new and material, 
and the appellant's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is allowed to this extent only.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

